Case: 18-60540      Document: 00514992226         Page: 1    Date Filed: 06/11/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                         FILED
                                                                      June 11, 2019
                                    No. 18-60540
                                  Summary Calendar                    Lyle W. Cayce
                                                                           Clerk


ESTHER ELIZABETH ZARAT-UMANZOR; DANNY JOSIAH ZUNIGA-
ZARAT; OSCAR JOSIAH ZARAT-UMANZOR; DIDIER JOSIAH ARRIAZA-
ZARAT,

                                                 Petitioners

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A078 913 684
                               BIA No. A202 094 967
                               BIA No. A202 095 036
                               BIA No. A202 095 041


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Esther Elizabeth Zarat-Umanzor, a native and citizen of Guatemala,
applied for asylum and withholding of removal, designating her three sons,
Danny Josiah Zuniga-Zarat, Oscar Josiah Zarat-Umanzor, and Didier Josiah


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60540     Document: 00514992226       Page: 2     Date Filed: 06/11/2019


                                    No. 18-60540

Arriaza-Zarat, as derivative beneficiaries. In her application, Zarat-Umanzor
sought relief based on her membership in a particular social group, namely
Guatemalan women who are unable to protect themselves and their children
from violence. Her claim stemmed from the murder of her long-time partner,
who was the father of two of her children. Zarat-Umanzor witnessed the
murder, and one of her sons was shot during the same incident.
      In this court, Zarat-Umanzor petitions for review of the decision of the
Board of Immigration Appeals (BIA) affirming the immigration judge’s (IJ)
denial of her application. To support her asylum claim, Zarat-Umanzor was
required to show that she was persecuted or had a well-founded fear of
persecution in Guatemala and that a central reason for the persecution was
her membership in the proposed particular social group. See Orellana-Monson
v. Holder, 685 F.3d 511, 518 (5th Cir. 2012).
      As a threshold matter, it is factually incorrect for Zarat-Umanzor to
argue, as she does here, that the IJ found no past persecution. The IJ, in fact,
found that the murder of Zarat-Umanzor’s partner and the shooting of her son
rose to the level of persecution.
      We have rejected social groups that are similarly amorphous to the group
proposed by Zarat-Umanzor and perceive no error in the determination that
her group is not cognizable.        See id. at 521-22.       By failing to establish
membership in a cognizable particular social group, Zarat-Umanzor
necessarily failed to establish a nexus between membership in such a group
and any persecution. See id. at 522. Furthermore, even if Zarat-Umanzor had
established a cognizable particular social group, the record does not compel a
conclusion that Zarat-Umanzor’s membership in her proposed group was or
will be a central reason for any persecution. See id. at 518. Zarat-Umanzor’s




                                         2
       Case: 18-60540   Document: 00514992226    Page: 3   Date Filed: 06/11/2019


                                  No. 18-60540

ineligibility for asylum is dispositive of her claim for withholding of removal.
See id. at 522.
        Next, Zarat-Umanzor argues that the IJ violated her due process rights
by failing to consider testimony from one of her sons.         Although Zarat-
Umanzor’s claim of error is couched in terms of a due process violation, it was
a procedural error correctable by the BIA that is subject to the exhaustion
requirement.      See Roy v. Ashcroft, 389 F.3d 132, 136-37 (5th Cir. 2004).
Because Zarat-Umanzor did not present this claim to the BIA, we cannot
review it. See id. at 137. We likewise lack jurisdiction to consider Zarat-
Umanzor’s claim that the IJ violated her due process rights by failing to
consider whether she was entitled to relief under the Convention Against
Torture (CAT). See id. at 136-37.
        Finally, to the extent that Zarat-Umanzor challenges the BIA’s denial of
relief under the CAT, her claim is unavailing. The BIA noted the absence of
testimony from Zarat-Umanzor demonstrating that she had sought assistance
from the Guatemalan government or that government officials would have
been aware of threats made against her. Zarat-Umanzor does not dispute
these determinations.       Furthermore, aside from a narrow exception
inapplicable here, the BIA cannot engage in its own factfinding in deciding an
appeal, and there is no indication that Zarat-Umanzor moved for remand. See
8 C.F.R. § 1003.1(d)(3)(iv); Enriquez-Gutierrez v. Holder, 612 F.3d 400, 409-10
(5th Cir. 2010). In light of this, the evidence does not compel a conclusion
contrary to the BIA’s denial of CAT relief. See Orellana-Monson, 685 F.3d at
518.
        Accordingly, the petition for review is DENIED, in part, and
DISMISSED, in part, for lack of jurisdiction.




                                        3